Citation Nr: 0524743	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  97-13 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a dermatological 
disability, diagnosed as lichen planus, also claimed as a 
disability manifested by skin lesions, rashes, and/or fungus, 
to include as being due to an undiagnosed illness.

2.  Entitlement to service connection for periodontal 
disease, also claimed as a disability manifested by gum 
infections, to include as being due to an undiagnosed 
illness.

3.  Entitlement to service connection for degenerative joint 
disease of the thoracic and lumbar spine, also claimed as a 
disability manifested by bone/joint pain, with muscle spasms, 
to include as being due to an undiagnosed illness.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for post-traumatic 
stress disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1997 and from January 1991 to March 1991.  He also 
had periods of active duty for training in the 1980s and 
1990s.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from multiple rating decisions of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 2002, the Board denied the claims on the title 
page, both on a direct basis and as being due to undiagnosed 
illness.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2003, the veteran and the Secretary of VA filed a joint 
motion to vacate the February 2002 Board decision and remand 
it because the Board had not provided adequate reasons and 
bases as to VA's duty to provide the veteran with notice of 
the allocation of the burdens of obtaining evidence necessary 
to substantiate his claim.  See 38 U.S.C.A. § 5103(a) (West 
2002).  The Court granted the motion.

In February 2004, the Board remanded the claims for 
additional development consistent with the July 2003 joint 
motion.  The case has been returned to the Board for further 
appellate review.

In an October 1998 rating decision, the RO denied service 
connection for generalized anxiety disorder and depression 
with sleep disturbance, fatigue, memory loss, slurred speech, 
to include as being due to an undiagnosed illness.  The 
veteran did not submit a notice of disagreement regarding 
this issue.  In a January 2004 medical opinion, a private 
physician diagnosed the veteran with an anxiety disorder and 
attributed it to the veteran's service in the Persian Gulf.  
It would appear that the veteran is seeking to reopen the 
claim for service connection for generalized anxiety disorder 
and depression.  As this claim has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  A dermatological disorder, diagnosed as lichen planus, 
has been attributed to a known diagnosis.

2.  Competent evidence of a nexus between the diagnosis of 
lichen planus and the veteran's period of service in the 
Persian Gulf is not of record.

3.  Periodontal disease has been attributed to a known 
diagnosis.

4.  Periodontal disease preexisted service and was not 
aggravated during service.  

5.  Degenerative joint disease of the thoracic and lumbar 
spine has been attributed to a known diagnosis.

6.  Competent evidence of objective indications of bone/joint 
pain and muscle spasms is not of record.

7.  Fibromyalgia has been reasonably attributable to service.


CONCLUSIONS OF LAW

1.  Lichen planus, as being due to an undiagnosed illness, 
has no legal merit.  Neumann v. West, 14 Vet. App. 12, 23 
(2000); Sabonis v. Brown, 6 Vet. App. 426, 431 (1994); 
38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 
(2004).

2.  A skin disorder, diagnosed as lichen planus, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Periodontal disease, as being due to an undiagnosed 
illness, has no legal merit.  Neumann, 14 Vet. App. at 23; 
Sabonis, 6 Vet. App. at 431; 38 U.S.C.A. §§ 1117, 1118; 
38 C.F.R. § 3.317.

4.  Periodontal disease preexisted service and was not 
aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.306 (2004).

5.  Degenerative joint disease of the thoracic and lumbar 
spine, as being due to an undiagnosed illness, has no legal 
merit.  Neumann, 14 Vet. App. at 23; Sabonis, 6 Vet. App. at 
431; 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

6.  Degenerative joint disease of the thoracic and lumbar 
spine was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

7.  Fibromyalgia was incurred in service.  38 U.S.C.A. 
§§ 1117, 1118, 5103, 5103A, 5107; 38 C.F.R. § 3.317.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) will request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letters sent to the veteran in June 
2001 and February 2004.  Since both of these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the multiple rating decisions, statements of the 
case, and supplemental statements of the case, the veteran 
was provided with specific information as to why these claims 
were being denied, and of the evidence that was lacking for 
each claim.  Additionally, the veteran was notified in the 
February 2002 Board decision why his claims were being 
denied.  In fact, since the issuance of the Board decision, 
the veteran has submitted additional evidence in connection 
with at least one of the claims on appeal, which would 
indicate that he is fully aware of the evidence necessary to 
substantiate the claim for service connection for post-
traumatic stress disorder.  The veteran was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the 
January 2005 supplemental statement of the case, which 
addresses VA's duty to notify claimants of necessary 
information or evidence.

The Board notes that both VCAA letters (June 2001 and 
February 2004) did not inform the veteran of the evidence 
needed to substantiate a claim for service connection for a 
disability as being due to undiagnosed illness.  The 
requirements to substantiate such a claim are different than 
those of a claim for service connection for a disability not 
due to undiagnosed illness.  Regardless, the veteran has not 
been prejudiced by this failure.  In a claim for service 
connection for a disability due to undiagnosed illness, the 
symptoms associated with the undiagnosed illness cannot be 
attributable to a known diagnosis.  See 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317(a)(1)(ii).  If the symptoms are 
attributable to a known diagnosis, the claim for service 
connection for an undiagnosed illness fails on a legal basis.  
See Neumann, 14 Vet. App. at 23.  The veteran's symptoms 
associated with issues (1), (2), and (3) on the title page 
have each been attributable to a known diagnosis.  Thus, the 
veteran's claims for service connection for those symptoms as 
being due to undiagnosed illness are legally precluded.  See 
id.  As to issue (4), service connection for fibromyalgia, 
the Board is granting service connection for that disability.  
Therefore, for these reasons, the veteran has not been 
prejudiced by VA's failure to provide him with the evidence 
necessary to substantiate a claim for service connection for 
a disability as being due to undiagnosed illness.

With respect to element (4), requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim, the Board notes that in the RO's June 2001 and 
February 2004 letters, it essentially informed the veteran 
that he needed to submit any evidence pertaining to his 
claims.  Specifically, in the June 2001 letter, the RO 
stated, "Please tell us whether there is any additional 
information or evidence that you think will support your 
claim. . . .  If there are additional records, you can send 
them directly to us, or you can ask us to help get them for 
you."  The RO noted that the veteran could help with his 
claims by obtaining private medical records or "other 
information and evidence" and sending them directly to VA 
(but it informed the veteran that if he wanted assistance, it 
would help him).  In the February 2004 letter, the RO stated 
that it needed evidence showing that the veteran's conditions 
had existed from the military to the present time; dates of 
medical treatment during service; statements from persons who 
knew him when he was in service and know of any disability he 
had while on active duty; records and statements from service 
medical personnel; medical evidence from hospitals, clinics, 
private physicians for treatment since service; pharmacy 
prescription records; and insurance examination reports.  
Following this list, the RO stated, "Send us any medical 
reports you have" and to "Please send us what we need 
within 60 days of the date of this letter, . . . ."  The 
Board finds that such statements meet the requirements of the 
fourth element, as the veteran was placed on notice that he 
should submit any evidence in his possession that pertained 
to his claims.  There is no allegation from the veteran that 
he has any evidence in his possession that is needed for a 
full and fair adjudication of the claims for service 
connection.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA medical records 
and private medical records.  The veteran has submitted 
private medical records.  Additionally, the veteran has been 
provided with examinations in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Factual Background

A November 1974 report of medical examination shows that 
clinical evaluations of the upper extremities, spine and 
other musculoskeletal system were normal.  The examiner noted 
that clinical evaluation of the lower extremities was 
abnormal and that the veteran had limitation of extension.  
In report of medical history completed by the veteran at that 
time, he stated "yes" to ever having or having now a skin 
disease.  The veteran reported having had dermatitis.  A 
November 1977 report of medical examination shows that 
clinical evaluations of the upper extremities, lower 
extremities, spine and other musculoskeletal system were 
normal.  In report of medical history completed by the 
veteran at that time, he stated "yes" to ever having or 
having now severe tooth and gum trouble and recurrent back 
pain.  He did not elaborate on these complaints.

A September 1984 report of medical examination shows clinical 
evaluations of the veteran's upper extremities, lower 
extremities, spine and other musculoskeletal system were 
normal.  It was noted that the veteran did not have a dental 
examination at that time.  In report of medical history 
completed by the veteran at that time, he stated "yes" to 
ever having or having now bone, joint, or other deformity.  
He stated he had torn a ligament on his left knee and had to 
wear a knee brace.  April 1986, July 1988, and August 1989 
reports of medical examination show clinical evaluations of 
the veteran's upper extremities, lower extremities, spine and 
other musculoskeletal system were normal.  In reports of 
medical history completed by the veteran at those times, he 
denied any past medical problems.  In the July 1988 report of 
medical examination, the examiner classified the veteran's 
dental examination as a class III, which indicated that the 
veteran needed a dental prosthesis.  In the August 1989 
report of medical examination, the examiner classified the 
veteran's dental examination as a class I, which indicated 
that the veteran needed emergency care.

A December 5, 1990, service medical record shows that the 
veteran was diagnosed with moderate periodontitis.  A 
separate December 1990 record shows that the veteran 
complained of notable lesions on his hands, arms, and face.  
The examiner stated that there was no evidence of a 
communicable disease.  The assessment was no apparent 
disease.

A January 10, 1991, service medical record shows that the 
veteran underwent a periodontal examination.  The examiner 
classified the veteran's dental examination as class II, 
which indicated that the veteran had carious teeth.  He 
entered a diagnosis of moderate periodontal disease.  In a 
January 14, 1991, treatment report, the examiner noted that 
the veteran stated that his bridge was loose.  He stated he 
had reviewed the December 1990 examination and that there 
were no changes.  The examiner entered a diagnosis of 
generalized moderately advanced periodontitis.  In February 
1991, the veteran complained of leg cramps, which he stated 
were chronic and intermittent and had lasted for 48 hours.  
Examination revealed tight muscles in the left lower leg.  
There was normal capillary refill.  The assessment was 
chronic muscle cramps.  In March 1991, it was noted that the 
veteran had been referred to a periodontist.

A June 1991 private medical record shows that the veteran was 
seen with complaints of back pain.  The veteran reported that 
he was avoiding a dog attack (he is a mail carrier for the 
Post Office) and jumped into a car and injured his neck and 
back.  The examiner stated that the veteran was positive for 
neck stiffness and tenderness over the paraspinal muscles.  
He stated the veteran had decreased range of motion.  X-rays 
showed no fracture.  The diagnosis entered was 
musculoskeletal injury to the neck and back.

A September 1991 private medical record shows that he was 
seen with left wrist pain.  The examiner noted that the 
veteran was a mail carrier and had been using a splint with 
some improvement.  Following examination, he entered a 
diagnosis of left wrist tenderness.  An October 1991 private 
medical record shows that the veteran bruised his left 
forearm while loading benches.  He complained of pain.  The 
examiner made an assessment of wrist strain and contusion.  A 
December 1991 private medical record shows that the veteran 
was being seen for right wrist pain.  The veteran reported 
that the splint on the left wrist had improved his left wrist 
pain.  The examiner entered a diagnosis of right wrist 
tendonitis, stating that it was "overuse syndrome."

A March 1992 private medical record shows that the veteran 
reported that he strained his back while working in the 
garden.  He reported tingling in the legs and low back pain.  
The assessment was low back strain.  The following month, the 
veteran reported chronic back pain.  The examiner noted that 
the veteran was an anxious person.  The assessment was 
chronic low back pain.

A July 1992 report of medical examination shows that clinical 
evaluations of the lower extremities and spine and other 
musculoskeletal system were normal.  The examiner noted that 
clinical evaluation of the upper extremities was abnormal, as 
there was slight numbness in the left hand and digits.  He 
also noted that the veteran had scars on his skin (his 
specific findings are illegible).  Under summary of defects 
and diagnoses, the examiner stated that the veteran had 
occasional tendinitis and neuritis.  He also noted to "rule 
out" carpal tunnel syndrome and radial nerve paresthesia.  
The examiner classified the veteran's dental examination as a 
class II, which indicated that the veteran had carious teeth.  
In a report of medical history completed by the veteran at 
that time, he stated "yes" to ever having or having now 
swollen or painful joints.  He denied any other physical 
complaints.  The examiner noted that the veteran had 
occasional tendinitis, which was not considered disabling.

A March 1993 private medical record shows that the veteran 
complained of a five-day history of back pain.  He denied any 
specific injury.  The examiner entered a diagnosis of lumbar 
strain.  

A September 1993 VA outpatient treatment report shows that 
the veteran was requesting outpatient post-traumatic stress 
disorder treatment.  He reported that over the last week, he 
had construction going on around him, which increased his 
startle reaction.  The examiner entered an assessment of 
post-traumatic stress disorder.

In October 1993, the veteran reported that he was attacked by 
a dog and that he injured his back in the process.  He 
described having numbness over the lateral hips and upper 
thigh.  The examiner noted that the veteran admitted to a 
history of musculoskeletal back injuries.  That same month, 
the veteran reported continued sciatica.  The impression was 
recurrent low back pain.  One week later, he reported he now 
had upper back pain secondary to sorting mail "above head."  
He stated he still had left sciatica.  The impressions were 
low back pain and now upper back pain secondary to sorting.

An October 1993 physical evaluation revealed that the veteran 
was seen by a back physical therapist.  She noted that the 
veteran had been attacked by a dog on October 2, 1993, and 
had stepped back, hitting his low back on the corner of a 
door jam.  She added that the veteran complained of muscle 
spasm, low back pain, and pain and numbness of the bilateral 
lower extremities.  The physical therapist stated that 
neurological testing was negative except some subjective 
diminished light touch along the left L2-L3 dermatomes.  She 
noted that the veteran had moderate limitation in his lumbar 
extension and rotation.  She stated the veteran was a good 
candidate for physical therapy.  An October 1993 private 
diagnostic imaging report shows that the thoracic and lumbar 
spine revealed no hypertrophic osteoarthritis.  There was no 
evidence of acute compression deformities.  

October 1993 VA x-rays of the shoulders, hands, and left knee 
were normal.

In a November 1993 letter from the private physical 
therapist, she stated that the veteran's range of motion had 
improved and was grossly within normal limits and non 
painful.  She stated the veteran reported that he had 
returned to full duty at work and seemed to be doing quite 
well.

In a November 1993 letter from a VA physician, he summed up 
the findings of the veteran's Persian Gulf examination.  He 
stated that the examination of the veteran's skin showed some 
sores on both forearms and along the legs and feet.  He 
stated that the cause of these lesions was uncertain at this 
time.  He noted that the general joint examination did not 
reveal any abnormalities.  X-rays taken of the shoulders and 
hands were negative.

December 1993 VA treatment reports show the veteran reported 
that since serving in Bahrain, he had developed arthralgias 
and skin lesions.  He stated he had gradually developed 
depression, crying spells, sleep disturbance, and weight 
gain.  The assessments were major depression and mild post-
traumatic stress disorder.

A January 1994 VA outpatient treatment report shows that the 
veteran was seen with complaints of sores on his body.  The 
examiner stated that the veteran had macules and 
hyperpigmented, eroded scars and lesions on both forearms, 
upper legs, buttocks, and lateral ankles.  He had some pink 
scar tissue surrounding the head of the penis.  The 
assessment was questionable lichen planus.  A February 1994 
VA outpatient treatment report shows that the veteran 
reported having developed a new lesion in the past month.  
The examiner entered a diagnosis of lichen planus.

A June 1994 private medical record shows that the veteran 
reported he had a "pinched nerve" in his back for three 
weeks.  He stated he had pain in his lower leg, but denied 
any numbness in the lower extremity.  He also reported having 
poor bowel control at times, which he stated was a long-term 
problem.  The examiner noted that a chest x-ray in April 1994 
was normal, as were x-rays of the lumbar spine in June 1991, 
x-rays of the sacroiliac joints in 1992, and x-rays of the 
thoracic and lumbar spine in October 1993.  The assessment 
was that the veteran had "multiple problems."  A separate 
June 1994 private medical record shows that the examiner 
noted the veteran had been attacked by a dog three months 
prior and fell backward, injuring his back.  The examiner 
noted the veteran was working full time and playing baseball.  
The following month, the veteran stated he felt he had a 
pinched nerve.  He stated he felt that his symptoms were 
"Desert Storm" syndrome and felt that the physical therapy 
was not helping.  The assessment was muscle spasms/back pain.  
Later that month, the veteran reported pain in the left knee, 
buttocks, back, and hips.  He also complained of muscle 
spasms on the back and abdomen.  The examiner stated he did 
not find any muscle spasm.  The assessment was chronic pain, 
probable depression, anxiety and possible fibromyositis.

An August 1994 private medical record shows that the veteran 
complained of diffuse tenderness in the mid and lower back 
and pain in the left knee.  The impression was chronic low 
back pain and patellofemoral syndrome.

A September 1994 VA consultation sheet indicates that the 
veteran was being referred for an electromyography to rule 
out radiculopathy.  This was done in October 1994.  The 
examiner noted the veteran was unable to tolerate the 
examination well, and therefore it was a "very limited" 
electromyography.  The examiner stated it was an 
"essentially normal exam" with slight prolongation of the 
distal peroneal motor, which was most likely secondary to 
direct muscle trauma.  There was no other evidence of 
polyneuropathy or radiculopathy.  A November 1994 VA 
outpatient treatment report shows that the veteran complained 
of joint pains.  The examiner stated that there was point 
tenderness at the post suprailiac spine and bilateral knee.  
The assessment was "joint arthralgia (arthritis??) unknown 
etiol[ogy]."  

January 1995 and March 1995 VA outpatient treatment reports 
show that the veteran complained of chronic pain.  In a June 
1995 VA outpatient treatment report, the veteran reported 
left knee pain.  He stated he underwent a left knee 
arthroscopy in 1986, which had revealed a partial tear of the 
ligament.  The examiner stated that the knee had full range 
of motion but mild crepitus.  The assessment was possible 
left meniscus tear.

A March 1995 service record shows that the veteran was 
diagnosed with moderately severe periodontitis.

A March 1996 VA dental examination report shows that the 
veteran had bleeding upon probing; "pockets;" furcation 
involvement; plaque, calculus; poor oral hygiene; recurrent 
decay; and gingival recession.  

A March 1996 VA examination report shows that the veteran 
reported that he had degenerative joint disease of the 
thoracolumbar spine, which he stated started during his 
Persian Gulf service.  The examiner stated that the veteran 
reported he had no difficulty working because of low back 
pain but noted that there were numerous records showing that 
the veteran had "significant recurrent" back pain in the 
past, which had been treated with physical therapy, heat, and 
nonsteroidal anti-inflammatories.  The veteran reported he 
would get muscle spasms in his toes, calves, and hamstrings, 
which he stated started eight months prior and were getting 
worse.  He reported that he would get muscle spasms in his 
arms and legs.  The examiner stated, "On interview, he has 
an obvious nonintention tremor on the right greater than the 
left that seems compatible with alcohol withdrawal syndrome 
but, according to this patient, he has been without alcohol 
for sometime [sic] and he is not going through withdrawal 
symptoms as this happens all the time."  As to his skin 
problems, the veteran stated that upon returning from the 
Persian Gulf, he noticed he had a lesion on his penis.  He 
stated he was faithful to his wife and that he believed that 
she was faithful to him, but admitted he had not been tested 
for a sexually transmitted disease.  The veteran stated that 
these lesions went on to spread to his thighs, buttocks, and 
upper arms, which he stated had been diagnosed as lichen 
planus.

Upon physical examination, the examiner noted that the 
veteran had both a resting and an intention tremor with the 
right arm being greater than the left.  She stated the 
veteran did not have any active skin lesions but had some 
areas of pigment change.  She further noted that the veteran 
had several areas of hypopigmentation on the glans penis.  
The examiner stated that with attention to the veteran's 
lumbosacral spine and thoracic spine that he had normal 
contour and consistency without any paraspinal muscle spasm.  
She noted the veteran had full range of motion.  The 
diagnoses entered were thoracolumbar sprain/strain with 
intermittent pain and paresthesias and mild degenerative 
joint disease at L5-S1, muscle spasms of unclear etiology, 
and hypopigmented and hyperpigmented skin lesions, which the 
examiner noted involved no active pathology.

A September 1996 service record shows that the veteran 
continued to complain of muscle spasms, fatigue, memory loss.  
The examiner did not enter any physical findings but entered 
an assessment of chronic fatigue and depression.

A November 1996 report of medical examination shows that 
clinical evaluations of the upper extremities, lower 
extremities, and spine and other musculoskeletal system were 
normal.  Examination of the skin was abnormal with scattered 
macules scars on the forearm.  Neurologic examination was 
abnormal.  The examiner made a notation that is illegible.  
The examiner classified the veteran's dental examination as a 
class III, which indicated that the veteran needed a dental 
prosthesis.  Under "Summary of Defects and Diagnoses," the 
examiner stated that the veteran had numerous subjective 
complaints with grossly "no abnormalities" found.  He noted 
the veteran was going to be evaluated for Gulf War Syndrome.  
In a report of medical history completed by the veteran, he 
noted numerous complaints of physical problems.  He stated he 
had pain when holding "weight" in his right arm.  He stated 
he was afraid to go downstairs because his knees would "go 
out."  He noted he was being treated for joint ache, muscle 
spasms, nerves, memory loss, skin rash, fungus on toenails, 
fatigue, post-traumatic stress disorder, and alcohol 
dependency.  

A January 1997 service record shows that the veteran was 
diagnosed with severe periodontitis.  The examiner noted the 
veteran had bone loss and calculus.

In January 1997, the veteran presented oral testimony before 
a Hearing Officer at the RO.  The veteran stated that he 
first experienced joint pain when he injured his right knee 
in service and that the pain moved to his wrists, fingers, 
elbows, shoulders and lower part of his back.  He admitted he 
had sustained injuries to his back prior to his period of 
service in the Persian Gulf.  He stated he had been diagnosed 
with arthritis in his hands, wrists, knees, and his back.  
The veteran stated he noticed having muscle spasms while in 
service, which occurred in his stomach area, back, arms, and 
especially his legs.  He stated that his skin problem showed 
up within three months of having returned from the Persian 
Gulf, which he stated had affected his penis area, lower part 
of his legs, back, buttocks, arms, and scalp. The veteran 
stated it had been diagnosed as lichen planus.  

A January 1997 VA outpatient treatment report shows that the 
veteran complained of ongoing cramps, arthralgias, and a 
painful left thumb.  The examiner noted that the veteran had 
a tender left thumb with range of motion without any "clear 
synovitis."  The assessment was fibromyalgia. 

A March 1997 VA neuropsychological assessment report shows 
that the veteran had been referred for such an examination to 
assess whether the veteran's complaints of memory and 
concentration were related to depression or whether there was 
underlying pathology.  Biomedical studies were unremarkable.  
In the report, the psychologist stated that the veteran's 
performance on a particular exam indicated that his response 
style was to "likely exaggerate" and probably reflected 
"an effort to draw attention to his psychological stress."  
As a result, he stated that it was not clear if the test 
results "in general, represent a valid sample of [the 
veteran]'s current cognitive functioning."  Under, 
"Conclusions and Recommendations," the psychologist stated 
the following, in part:

As stated earlier, it appears likely that 
[the veteran]'s performance on 
neuropsychological testing represents an 
exaggerative response set.  This type of 
performance is often seen in patients who 
had valid physical and cognitive 
impairments, and who are concerned that 
their problems may be overlooked.  
Further, such patients may not be 
completely aware of their exaggerative 
style.  Nonetheless, the presence of an 
inconsistent and possibly exaggerated 
negative performance makes test 
interpretation difficult.

The results of the neuropsychological 
testing indicate the possibility of mild 
to moderate impairment in attention and 
concentration, memory, and concept 
formation.  In addition, it is notable 
that [the veteran] is experiencing a 
significant amount of stress, both 
regarding procedural changes at work, and 
physical problems.  It is likely that 
[the veteran]'s difficulties with 
attention and concentration are highly 
influenced by current life stressors.  
Further, his performance on the WAIS-R is 
not completely out of line with his 
history of poor academic performance.

[The veteran]'s depressive symptoms 
appear to have a highly environmental 
influence.  It is likely at least some of 
his cognitive difficulties are influenced 
by inadequate coping techniques regarding 
current life stressors. . . .

A May 1997 service record from the Department of the Navy 
shows that the veteran was found to be not physically 
qualified for retention in the Naval Reserve by reason of 
Gulf war syndrome, depression, alcohol abuse, and post-
traumatic stress disorder.

A July 1997 VA examination report shows that the veteran 
reported that he had muscle spasms located in his anterior 
chest, stomach, back, thighs, calves, and toes.  He stated 
that the spasms seemed to follow usage.  As to his joint 
aches, the veteran stated that he had arthralgia in his 
fingers, wrists, elbows, shoulders and knees.  He stated his 
joints were always sore and that the amount of pain was 
proportional to the mail volume that he handled during the 
day.  The veteran stated he had back pain on a daily basis 
and noted he had injured it in 1986.  He reported feeling 
fatigued.  

The examiner noted that the veteran was "very muscular."  
She stated that the veteran had full range of motion of both 
shoulders with abduction and flexion and internal and 
external rotation.  She noted that the veteran reported that 
his shoulder joints were becoming tired with the testing 
procedure.  The examiner stated the elbows had full range of 
motion.  The wrists had full range of motion with 
dorsiflexion, palmar flexion, radial deviation, and ulnar 
deviation.  The fingers were without evidence of synovial 
thickening, erythema, or edema in the joints of the hands.  
Examination of the back revealed it was nontender to 
palpation over the spinous process in the lumbosacral region.  
Flexion was to 95 degrees, extension to 30 degrees, lateral 
rotation to 35 degrees, bilaterally, and lateral flexion to 
40 degrees, bilaterally.  Straight leg raising on the right 
and left was from 0 to 90 degrees.  Examination of the lower 
extremities revealed no deformities or atrophy.  The veteran 
was able to balance on each leg alone and to squat down and 
arise to the standing position normally.  The examiner stated 
the veteran was able to walk on his heels and toes.  Right 
and left patellar reflexes were 2+ and symmetrical, as were 
the Achilles.  The veteran had full range of motion of the 
left knee, negative anterior drawer sign, negative Lachman's 
sign, and negative McMurray's sign.  The examiner stated 
there was no evidence of chondromalacia.  Sensory examination 
was intact both to pinprick and light touch.  X-rays taken at 
that time of both elbows, both shoulders, both wrists, and 
the left knee were normal.  X-rays of the lumbar spine 
revealed early degenerative changes in the lower lumbar spine 
at L5-S1.  The relevant diagnoses were muscle spasms by 
history (the examiner noted that the evidence was 
insufficient to make a specific diagnosis of an acute or 
chronic disorder); arthralgia as described by the veteran but 
normal examination; and early degenerative changes in the 
lumbosacral spine.  The examiner stated that there was not 
enough evidence to make a diagnosis related to the veteran's 
complaint of fatigue.

A July 1997 VA psychiatric evaluation report shows that the 
veteran reported that he had been exposed to chemical 
warfare.  He stated that when a scud missile hit a 
neighboring camp, he had to wash the clothes of the 
individuals who were exposed to chemicals.  He further stated 
that he saw the helicopter, the shrapnel and "Marines with 
scud pieces."  The veteran reported that he was being seen 
regularly for individual psychotherapy.  He reported having 
sleep disturbance and not liking explosions.  The examiner 
stated that there was no evidence of a clear stressor from 
the Persian Gulf history, no sign of any nightmares that 
would interfere with sleep, and no indication of any Persian 
Gulf stressor that caused intrusion in daily activities.  He 
noted that the veteran was calm and cooperative in the 
session.  He entered a diagnosis of generalized anxiety 
disorder.

In May 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  He stated he 
started developing a skin rash approximately three months 
following his return from the Persian Gulf, which had started 
on his hands, legs, penis, and spread throughout his body.  
The veteran stated that the doctor told him he thought it was 
lichen planus but later told him it was a mystery disease.  
He stated that he had open sores until 1995, at which time, 
it started clearing up.  The veteran attributed it to 
chemicals that he was exposed to while he was out there.  He 
denied any skin problems prior to entering service in the 
Persian Gulf.  The veteran stated that when he came back from 
service, he was wearing braces on his wrists and had been 
diagnosed with carpal tunnel syndrome.  He noted his back 
hurt while he was in the Persian Gulf, but denied any 
specific injury.  The veteran stated he had been diagnosed 
with degenerative gum disease before he went into service in 
1991, which was aggravated while he was in service.  He 
stated he came back from the Persian Gulf with "pus sacs" 
throughout his mouth and had to have his teeth pulled out as 
a result.  He reported that he had to wear gas masks 15 to 20 
times because of scud alerts.  The veteran stated that he 
witnessed a scud missile explode and that a scud missile had 
landed in the camp that was about a mile away.  He stated he 
felt that there could have been mixed chemicals that he was 
exposed to at those times.  The veteran stated he was an 
ambulance litter carrier and saw burn victims from the scud 
attack.  He stated he had chronic fatigue, which affected his 
ability to work.  He stated he had muscle spasms during the 
day, where his muscles would tighten up.  The veteran 
reported that he did not develop the muscle spasms until 
right after returning from the Persian Gulf.

A January 2004 examination report shows that the veteran was 
seen by a private examiner for an independent medical 
examination.  Dr. DO stated the veteran presented a "very 
complicated" medical history and that the veteran was "most 
interested in being evaluated for possible Gulf War syndrome 
and/or a service-connected disability."  He stated that from 
an August 2003 VA medical record (which is in the claims 
file), the veteran carried diagnoses of lichen planus, 
fibromyalgia, post-traumatic stress disorder with depression 
and anxiety, lateral femoral cutaneous nerve injury, chronic 
low back and neck pain, tremor, noninsulin dependent 
diabetes, elevated cholesterol, alcohol use, history of 
rotator cuff tear, and degenerative disease of the spine.  
The examiner proceeded to review medical records.  He stated 
the veteran complained of diffuse aching and spasm across his 
neck and shoulders.  There was occasional pain radiating down 
the left leg and into his left thigh.  The veteran denied any 
bladder or bowel problems.  He reported a constant tremor 
primarily involving the right upper extremity, but 
occasionally the left upper extremity.  The veteran stated he 
had moderate impairment in sleep with early morning 
wakefulness, which he attributed to anxiety and pain.  

Skin examination revealed no lesions on the penis, but there 
were hyperpigmented lesions scattered throughout both lower 
extremities.  There was limited range of motion of the neck.  
Dr. DO stated the veteran had diffuse trigger points 
throughout his back with muscle spasm in his trapezius and 
rhomboids as well as his paraspinal.  He stated that in 
review of the "rather extensive" literature that had been 
generated on Gulf War syndrome, there was controversy whether 
it is a functional somatic syndrome versus a true toxic 
phenomena.  Dr. DO stated the veteran had a "clearly and 
well-documented anxiety disorder and a post dramatic [sic] 
stress disorder," which he stated were linked directly to 
the veteran's Persian Gulf experience "through his VAMC 
record."  He concluded that this would be "within a 
reasonable degree of certainty, service connected."  He 
stated the veteran's fibromyalgia caused him limited range of 
motion and constant pain in his back.  He stated that 
fibromyalgia had been epidemiologically linked to Gulf War 
syndrome.  Dr. DO concluded that the veteran had several 
diagnoses that were related to Gulf War syndrome, which were 
anxiety and post-traumatic stress disorder and "to a lesser 
extent" fibromyalgia symptoms in his neck and back.

A March 2004 examination report shows that the veteran was 
seen for an examination and evaluation of his symptoms.  The 
report shows diagnoses of degenerative disc disease, 
swelling, peripheral neuropathy/tremors, and vascular 
disorder.  It is signed, but there is no indication that the 
person who signed it is a medical professional.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service and if the veteran 
has served for 90 days or more during a period of war.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2004).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Generally, veterans are presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. § 
1111 (West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2004).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions," id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (2004); Crowe v. Brown, 7 Vet. 
App. 238 (1994).  Clear and unmistakable evidence is required 
to rebut the presumption of aggravation in service where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (1999); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease).  "Flare-ups" of a preexisting 
condition do not constitute aggravation if there is no 
increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

The chronicity provision of 38 C.F.R. § 3.303(b) (2004) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 
1117; 38 C.F.R. § 3.317(a)(1) (2004).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  Id. at (a)(3).  
Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  Id. at (b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  See 38 U.S.C.A. §§ 1117, 1118 (West 
2002).  These changes became effective on March 1, 2002.  
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  Therefore, 
adjudication of the veteran's Persian Gulf service connection 
claims in the present case must include consideration of both 
the old and the new criteria.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board notes that the veteran has attributed the 
disabilities for which he seeks service connection to his 
period of service in the Persian Gulf (except his one 
allegation of a stressor as to his first period of service 
related to his claim for post-traumatic stress disorder, 
which the Board will address in its analysis of that claim).

A.  Dermatological disability
1.  Undiagnosed illness

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a dermatological 
disorder, diagnosed as lichen planus, as being due to an 
undiagnosed illness.  The reasons for this determination 
follow.

The veteran has shown objective manifestations of lichen 
planus and that such symptoms have become manifest to a 
compensable degree prior to December 31, 2001.  However, the 
veteran's claim fails because in order for service connection 
to be warranted for a disability that is due to an 
undiagnosed illness, the claimant must bring forth evidence 
of a "chronic disability resulting from an undiagnosed 
illness," which cannot be attributed to any known clinical 
diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Here, the symptoms related to the veteran's dermatological 
disorder have been attributed to lichen planus.  Therefore, 
service connection for such disability cannot be granted on 
the basis of being due to an undiagnosed illness.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Accordingly, the 
appropriate disposition as to this claim must be a denial 
based on the lack of legal merit.  See Neumann, 14 Vet. 
App. at 23 (Court noted that because the veteran's symptoms 
had been attributable to a known clinical diagnosis, 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 were not for 
application and therefore held that the Board properly denied 
as legally insufficient the veteran's claim for service 
connection for cubital tunnel syndrome).

Although the veteran has claimed that he developed the lichen 
planus as a result of an undiagnosed illness, he does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving a 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 4 Vet. App. 492, 494 (1992).

2.  Incurred in or aggravated by service

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for lichen planus.  The 
service medical records show no findings or diagnosis of a 
dermatological disorder during the veteran's service in the 
Persian Gulf.  There is no separation examination, and the 
first showing of any skin problems is in July 1992, when an 
examiner noted that the veteran had scars on his skin.  Even 
accepting the veteran's assertion that he developed his skin 
disorder three months following his discharge from service, 
that does not establish that lichen planus was incurred in 
service.  Lichen planus is not a recognized chronic disease 
which would allow for presumptive service connection.  
However, it must also be noted that the veteran did not serve 
for 90 days during his period of service, which would not 
entitle him to presumptive service connection for a chronic 
disease process. 

No medical professional has otherwise attributed the 
veteran's diagnosis of lichen planus to his service.  
Therefore, the Board finds no basis to grant service 
connection for such disability.  Although the veteran has 
claimed that he developed lichen planus as a result of his 
service in the Persian Gulf, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving a medical 
diagnosis or medical etiology.  See Espiritu, 4 Vet. App. at 
494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a dermatological disorder, diagnosed 
as lichen planus, as having been incurred in or aggravated by 
service, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

B.  Periodontal disease
1.  Undiagnosed illness

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for periodontal disease as 
being due to an undiagnosed illness.  First, the veteran had 
such disease prior to his entrance into service in January 
1991.  The medical records which pre-date his Persian Gulf 
service show that the veteran had a history of poor oral 
hygiene and was activated to active duty with a diagnosis of 
periodontal disease.  Additionally, the diagnosis of 
periodontal disease is a known, clinical diagnosis, and 
therefore, service connection cannot be granted for this 
disease based upon an undiagnosed illness.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  The Board finds that there is 
nothing in the record that would provide a basis to grant 
service connection based upon aggravation as a result of 
undiagnosed illness.  The Board finds that the appropriate 
disposition as to this claim must be a denial based on the 
lack of legal merit.  See Neumann, 14 Vet. App. at 23.

Although the veteran has claimed that the periodontal disease 
worsened as a result of undiagnosed illness, he does not have 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving a 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 4 Vet. App. 492, 494 (1992).

2.  Aggravated by service

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for periodontal disease as 
being aggravated by service.  The Board notes that the 
veteran has not alleged that periodontal disease was incurred 
during his service in the Persian Gulf; rather, he asserts 
that such disease was aggravated during his 1991 service.

The Board agrees with the veteran and finds that periodontal 
disease preexisted service, as the December 1990 treatment 
record showed a diagnosis of moderate periodontitis.  Thus, 
the veteran was not entitled to the presumption of soundness 
at the time he entered service in January 1991.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

As stated above, once a condition is properly found to have 
been preexisting, the presumption of aggravation provides 
that a preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  However, here, that presumption would 
not be applicable, as there is no evidence in the record that 
establishes that the veteran's periodontal disease worsened 
during his period of service in the Persian Gulf.  Although 
he was referred to a periodontist in March 1991, clinical 
findings were not entered at that time, and the Board will 
not construe a referral as being evidence that an increase in 
the disability occurred during his two-month tour of duty.  
See id.; see also Beverly v. Brown, 9 Vet. App. 402, 405 
(1996) (presumption of aggravation is applicable only if the 
preservice disability underwent an increase in severity 
during service).  Additionally, the evidence in the record 
that pre-dates the veteran's service in 1991 shows that the 
veteran's oral hygiene was minimal.  In various reports of 
medical examination, the examiner noted that the veteran had 
carious teeth, needed a prosthesis, and needed emergency 
work.  Therefore, due to the lack of evidence that increase 
in the disability occurred during service, VA is not required 
to rebut the presumption of aggravation by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).

Although the veteran has asserted that his periodontal 
disease worsened during his service in the Persian Gulf, it 
has not been shown that he possesses the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu, 4 Vet. App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for periodontal disease, as having been 
aggravated by service, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

C.  Degenerative joint disease of the spine and joint pain 
and muscle spasms

The Board notes that the veteran has been granted service 
connection for degenerative joint disease of the right knee, 
and thus the veteran's complaints of knee pain are not part 
of the disability for which he seeks service connection.  
Additionally, the Board is granting service connection for 
fibromyalgia, which contemplates pain in the joints.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for degenerative joint 
disease of the thoracic and lumbar spine, also claimed as a 
disability manifested by muscle spasms, both as having been 
incurred in or aggravated by service and as being due to an 
undiagnosed illness.  The reasons for this determination 
follow.

As to the specific finding of degenerative joint disease of 
the spine, the veteran has shown objective manifestations of 
degenerative joint disease and that such symptoms have become 
manifest to a compensable degree prior to December 31, 2001.  
However, the veteran's claim fails because in order for 
service connection to be warranted for a disability that is 
due to an undiagnosed illness, the claimant must bring forth 
evidence of a "chronic disability resulting from an 
undiagnosed illness," which cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  This same analysis applies to the veteran's 
allegations of right and left wrist joint pain.  The record 
shows diagnoses of tendonitis in both wrists, which is a 
known clinical diagnosis.  See id.

Thus, the symptoms related to the veteran's back pain and 
left and right wrist pain have been attributed to 
degenerative joint disease and tendonitis, respectively.  
Therefore, service connection for such disabilities cannot be 
granted on the basis of being due to an undiagnosed illness.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The appropriate 
disposition as to this claim must be a denial based on the 
lack of legal merit.  See Neumann, 14 Vet. App. at 23.

As to whether degenerative joint disease was incurred in or 
aggravated by the veteran's service in the Persian Gulf, 
there is no competent evidence that attributes the diagnosis 
of arthritis to the veteran's service.  The evidence of 
record shows that the veteran sustained back injuries in the 
1980s, prior to his service in the Persian Gulf.  The 
diagnosis of arthritis came more than one year following the 
veteran's discharge; however, regardless of such, the veteran 
did not serve 90 days in the Persian Gulf and would not be 
entitled to the presumptive one-year period for arthritis.  
The service medical records from the veteran's period of 
service in the Persian Gulf do not show any diagnosis of 
arthritis.  Additionally, with the diagnoses of tendonitis in 
the right and left hands, there is evidence against the 
veteran's claim that he incurred such in service.  When the 
examiners entered diagnoses of tendonitis in the right and 
left hands, they noted that it was the result of "overuse" 
of his wrists while sorting mail in his job.  This would not 
establish that the tendonitis was incurred during the 
veteran's Persian Gulf service.

The Board is aware that examiners have entered diagnoses of 
muscle spasms; however, when such diagnoses were entered, no 
medical professional attributed the diagnosis of muscle 
spasms to the veteran's service.  Prior to the January 2004 
medical examination report, there were no clinical findings 
of muscle spasms.  There is evidence that the veteran has 
left knee pain, but the evidence of record clearly 
establishes that the veteran had injured his left knee (which 
the veteran concedes) prior to his entrance into service in 
the Persian Gulf, which would not allow consideration that 
the knee pain was due to undiagnosed illness.  As to the left 
knee pain being incurred in or aggravated by service, no 
medical professional has attributed the veteran's knee pain 
to his Persian Gulf service.  

Although the veteran has alleged he has muscle spasms that he 
believes are a result of his service in the Persian Gulf, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving a medical diagnosis or medical etiology.  See 
Espiritu, 4 Vet. App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a disability manifested by bone/joint 
pain with muscle spasms on any basis, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.

D.  Fibromyalgia

After having carefully reviewed the evidence of record, the 
Board finds that the evidence reasonably supports the grant 
of service connection for fibromyalgia with sleep disturbance 
and fatigue as being due to an undiagnosed illness.  

The medical evidence shows that the veteran has been 
diagnosed with fibromyalgia.  At the time of the February 
2002 Board decision, the veteran had not brought forth 
competent evidence of a nexus between the diagnosis of 
fibromyalgia and service.  In a January 2004 medical opinion, 
Dr. DO stated that the veteran had fibromyalgia, which he 
stated was related "to a lesser extent" to the veteran's 
service.  The Board finds that such opinion, when any doubt 
is resolved in the veteran's favor, reasonably establishes 
that the veteran currently has fibromyalgia, which has been, 
to some extent, clinically attributed to his service in the 
Persian Gulf.  Therefore, service connection for fibromyalgia 
is granted.


ORDER

Entitlement to service connection for a dermatological 
disability, diagnosed as lichen planus, also claimed as a 
disability manifested by skin lesions, rashes, and/or fungus, 
to include due to an undiagnosed illness is denied.

Entitlement to service connection for periodontal disease, 
also claimed as a disability manifested by gum infections, to 
include due to an undiagnosed illness is denied.

Entitlement to service connection for degenerative joint 
disease of the thoracic and lumbar spine, also claimed as a 
disability manifested by bone/joint pain, with muscle spasms, 
to include due to an undiagnosed illness is denied.

Entitlement to service connection for fibromyalgia is 
granted.


REMAND

Regarding the claim for service connection for post-traumatic 
stress disorder, the veteran has stated that he experienced 
multiple SCUD attacks while in Bahrain from January 17, 1991, 
to March 19, 1991.  This stressor has not been confirmed, nor 
has there been an attempt to confirm this stressor.  The 
Board finds that an attempt to verify the stressor should be 
made.



Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Contact the USASCURR and ask them to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressor of experiencing 
multiple SCUD attacks between January 17, 
1991, to March 19, 1991.  His units of 
assignment as reflected on his DA 20 
should also be provided.  

2.  Following a response from the 
USASCURR, readjudicate the claim for 
service connection for post-traumatic 
stress disorder.  

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


